SUMMARY ORDER

Appellant Wen Liu, proceeding pro se, appeals from the judgment of the district court granting summary judgment in favor of Appellees Mount Sinai School of Medicine and its employees, as to Appellant’s claims of negligence, medical malpractice, and employment discrimination. We as*107sume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.
We review de novo a district court decision dismissing a complaint pursuant to Rule 12(b)(6). See Jaghory v. New York State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir.1997). To survive a Rule 12(b)(6) motion to dismiss, the complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A district court’s decision to deny equitable tolling is reviewed for abuse of discretion. See Fernandez v. Chertoff, 471 F.3d 45, 51 (2d Cir.2006).
Appellant has abandoned any argument that the district court erred in dismissing her negligence claims. See, e.g., United States v. Yousef, 327 F.3d 56, 115 (2d Cir.2003) (“[This Court] will not consider an argument raised for the first time in a reply brief.”). We affirm the dismissal of her malpractice claims and employment law claims, substantially for the reasons stated by the district court. We have considered Appellant’s remaining arguments and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.